NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JEFFREY WILLIAMS,                           )
                                            )
              Appellant,                    )
                                            )
v.                                          )             Case No. 2D15-2587
                                            )
CITY OF WINTER HAVEN and                    )
REEMPLOYMENT ASSISTANCE                     )
APPEALS COMMISSION,                         )
                                            )
              Appellees.                    )
                                            )

Opinion filed July 15, 2016.

Appeal from the Reemployment
Assistance Appeals Commission.

Jeffrey Williams, pro se.

Cristina A. Velez, Appellate Counsel,
Reemployment Assistance Appeals
Commission, Tallahassee, for Appellee
RAAC.

No appearance for Appellee City of
Winter Haven.



SLEET, Judge.

              Jeffrey Williams appeals an order of the Reemployment Assistance

Appeals Commission (the Commission) affirming an appeals referee's decision finding

him ineligible for unemployment benefits. Because Williams' violation of the City of
Winter Haven's policy did not constitute misconduct as defined by section 443.036(29),

Florida Statutes (2014), we reverse.

              "The determination of whether the employee committed misconduct

connected with work . . . is a question of law reviewed de novo." Hernandez v.

Reemployment Assistance Appeals Comm'n, 114 So. 3d 407, 408-09 (Fla. 3d DCA

2013). The unemployment compensation statute must be liberally construed in favor of

the claimant, and the "disqualification provisions, being remedial in nature, are to be

narrowly construed." Davidson v. AAA Cooper Transp., 852 So. 2d 398, 401 (Fla. 3d

DCA 2003). It is the employer's burden to prove misconduct within the meaning of

section 443.036(29). Cesar v. Reemployment Assistance Appeals Comm'n, 121 So. 3d

1181, 1182 (Fla. 1st DCA 2013).

              Contrary to the Commission's assertions on appeal, the 2011 addition of

subsection (e) to the definition of "misconduct" in section 443.036(29), see ch. 2011-

235, § 3, at 3485, Laws of Fla., has not changed Florida's abiding precedent that an

isolated rule violation based on a good faith error in judgment does not amount to

misconduct that would justify a refusal of benefits. See Vilar v. Unemployment Appeals

Comm'n, 889 So. 2d 933, 935 (Fla. 2d DCA 2004) ("Repeated violations of explicit

policies, after several warnings, are usually required for a finding of misconduct."

(quoting Barchoff v. Shells of St. Pete Beach, Inc., 787 So. 2d 935, 936 (Fla. 2d DCA

2001))); Contreras v. Reemployment Assistance Appeals Comm'n, 178 So. 3d 953, 955

(Fla. 4th DCA 2015) (holding that isolated instances of ordinary negligence or good faith

errors in judgment do not amount to misconduct for which benefits can be denied);

Responsible Vendors, Inc. v. Reemployment Assistance Appeals Comm'n, 172 So. 3d

561, 561-62 (Fla. 3d DCA 2015) (holding that isolated instances of "good faith errors in

                                           -2-
judgment or discretion" do not support a denial of benefits); Cesar, 121 So. 3d at 1184

n.3 ("Generally, an employee must evidence intentional insubordination to meet this

standard of misconduct."); Hernandez, 114 So. 3d at 409 (holding that "isolated

incidents involving poor judgment, inattention, or failure to perform in the workplace" did

not amount to misconduct); Morales v. Fla. Reemployment Assistance Appeals

Comm'n, 106 So. 3d 81, 82 (Fla. 3d DCA 2013) ("A single instance of insubordination

that reflects at most an isolated error in judgment, without more, does not amount to

disqualifying misconduct under the statute."); Pascarelli v. Unemployment Appeals

Comm'n, 664 So. 2d 1089, 1092 (Fla. 5th DCA 1995) ("A single act of insubordination

can be misconduct but a single act arising out of poor judgment may not be misconduct.

. . . Generally, courts require more than a single instance of poor judgment to disqualify

a claimant from unemployment compensation.").

              Although there is no question that the city proved that Williams' conduct

violated city policy and justified his discharge, it does not necessarily follow that he is

not entitled to unemployment benefits. See Vilar, 889 So. 2d at 935 ("Although an

employee's actions may justify discharge, the same conduct does not necessarily

preclude entitlement to unemployment benefits." (quoting Donnell v. Univ. Cmty. Hosp.,

705 So. 2d 1031, 1032 (Fla. 2d DCA 1998))). A finding of misconduct requires

evidence of an intentional or repeated violation of the employer's rule or policy, not just

evidence that the employee has violated the rule or policy. See Responsible Vendors,

172 So. 3d at 562 ("[T]he employer must prove that the employee behaved intentionally

or with a degree of carelessness or negligence that manifests a wrongful intent or evil

design, or otherwise acted in a way that would constitute misconduct as defined in

section 443.036(29), Florida Statutes (2015)."); see also Contreras, 178 So. 3d at 955-

                                             -3-
56; Cesar, 121 So. 3d at 1184 n.3; Hernandez, 114 So. 3d at 409; Morales, 106 So. 3d

at 82. Because the record does not contain any evidence that Williams intentionally or

repeatedly violated company policy, Williams is entitled to receive unemployment

compensation benefits.

             Reversed.


NORTHCUTT and SALARIO, JJ., Concur.




                                         -4-